Case 18-50235   Doc 26   Filed 05/18/21 Entered 05/18/21 14:43:34   Desc Main
                           Document     Page 1 of 3
Case 18-50235   Doc 26   Filed 05/18/21 Entered 05/18/21 14:43:34   Desc Main
                           Document     Page 2 of 3
  Case 18-50235         Doc 26     Filed 05/18/21 Entered 05/18/21 14:43:34         Desc Main
                                     Document     Page 3 of 3



                           UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION

 In Re:                                           Case No. 18-50235

 Paul Goolsby                                     Chapter 13

 Debtor.                                          Judge James P. Smith

                                  CERTIFICATE OF SERVICE

I certify that on May 18, 2021, a copy of the foregoing Response to Notice of Final Cure
Payment was filed electronically. Notice of this filing will be sent to the following party/parties
through the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          J. Roger Davis, Debtor’s Counsel
          jroger_davis@yahoo.com

          Camille Hope, Chapter 13 Trustee
          docomt@chapter13macon.com

          Office of the United States Trustee
          ustp.region21.mc.ecf@usdoj.gov

I further certify that on May 18, 2021, a copy of the foregoing Response to Notice of Final Cure
Payment was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Paul Goolsby, Debtor
          4058 Blair Court
          Macon, GA 31206

 Dated: May 18, 2021                              /s/ D. Anthony Sottile
                                                  D. Anthony Sottile
                                                  Sottile & Barile, LLC
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
